Title: To Benjamin Franklin from John Adams, 22 September 1778: résumé
From: Adams, John
To: Franklin, Benjamin


<Passy, September 22, 1778: In examining our joint accounts I find some articles for which I have paid separately. For future planning I propose we pay jointly for the wages and expenses of the maître d’hôtel, cook, coachman and other servants, the hire of horses and carriage, postage and expresses, and other common expenses. If Dr. Franklin chooses to add the washerwoman’s accounts or the expenses of a clerk for each of us I have no objection. Receipts are to be taken for payments and each party furnished monthly with a copy of the accounts, with an opportunity to see the receipts. Expenses for clothing, books, other personal items and pocket expenses are to be paid separately. If another plan is more agreeable to Dr. Franklin, Mr. Adams begs him to propose it. Accounts for our sons at school may be added or not as he chooses. I expected to pay my son’s subsistence myself and will do so if Congress desires it, but as other gentlemen are maintaining, educating and enjoying large families here, perhaps Congress may also allow it to us, whose duties, labors and anxieties may be greater.>
